Citation Nr: 0722711	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the rating decision dated September 24, 2001 was 
based upon clear and unmistakable error (CUE) in assigning an 
effective date of March 17, 1999 for the award of a total 
rating based upon individual unemployability due to service-
connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that a September 2001 rating decision was 
not clearly and unmistakably erroneous.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  In a September 24, 2001 rating decision, the RO awarded a 
total rating based upon individual unemployability due to the 
service-connected disability and assigned an effective date 
of March 17, 1999 on the basis that it was factually 
ascertainable on that date that the veteran was unemployable 
due to his service-connected disability.   

2.  With respect to the September 24, 2001 rating decision, 
the facts known at the time were before the adjudicators and 
the law then in effect was correctly applied, and this rating 
decision did not contain an undebatable error that was 
outcome determinative.  


CONCLUSION OF LAW

The September 24, 2001 rating decision may not be reversed or 
amended on the basis of CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), is not applicable to a claim for revision or 
reversal of a final decision on the basis of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc).  The Board also notes that a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  

Pertinent Law and Regulations

CUE Law and Regulations

RO decisions for which a timely notice of disagreement is not 
filed become final.  38 U.S.C.A. § 7105 (West 2002).  
38 C.F.R. § 20.1103 (2006).  Previous determinations which 
are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. §§ 3.105, 20.1400.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court of Appeals 
for Veterans Claims (Court) stated that CUE is a very 
specific and rare kind of error.  Id. at 43.  The Court noted 
that CUE is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  The Court further indicated that in order to 
raise a valid claim of CUE, the veteran must specifically 
indicate what the error is and that unless it is the type of 
error that, if true, would be CUE on its face, the veteran 
must provide persuasive reasons why the decision would have 
been manifestly different but for the error.  Id. at 44.  The 
Court stated that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.   

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
CUE's "are errors that are undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
The claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated.  Id.  Similarly, broad 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In addition, 
the Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).  

When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

Effective Date Law and Regulations in effect at the time of 
the September 24, 2001 rating decision

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In the case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

The provisions of 38 C.F.R. § 3.155(a), provide that:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
[VA], from a claimant...may be considered 
an informal claim.  Such informal claim 
must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it (the formal claim) will be 
considered filed as of the date of 
receipt of the informal claim.  
38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r). 

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for  benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).    

Total Rating Due to Individual Unemployability Law and 
Regulations in effect at the time of the September 24, 2001 
rating decision

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service-connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service-connected 
disabilities. 

Analysis

The veteran did not appeal the September 24, 2001 
determination.  Therefore, this decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Such final decisions may, however, be reversed or amended 
where evidence establishes that CUE existed.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

The veteran argues that there is CUE in the September 2001 
decision because the effective date for the award of a total 
rating due to unemployability (TDIU) should be July 8, 1997, 
the date of receipt of the veteran's informal claim for a 
total rating due to unemployability.  The veteran asserts 
that after he filed the July 8, 1997 informal claim, the RO 
sent a letter to him.  The veteran states that in the July 
30, 1997 RO letter, the RO asked him to complete and return a 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based Upon Unemployability).  The veteran 
asserts that he returned the completed application and he 
never got a response from the RO.   

After consideration of the record and law that existed at the 
time of the September 2001 rating decision, the Board 
concludes that the correct facts as they were known at the 
time and the correct law was considered and applied by the RO 
in the September 2001 rating decision.  The Board finds that 
the September 2001 rating decision was consistent with the 
law and regulations in effect at that time and the RO 
correctly applied the statutory and regulatory provisions.  

In the September 2001 rating decision, the RO determined that 
a total rating due to individual unemployability was 
warranted from March 17, 1999.  Review of the record shows 
that on March 17, 1999, a statement from the veteran was 
received at the RO.  In the statement, the veteran asserted 
that he was entitled to an increased rating for the service-
connected residuals of phlebitis of the left leg.  The RO 
interpreted the March 17, 1999 statement as an informal claim 
for an increased rating.  

On March 17, 1999, at the time the informal claim for an 
increased rating was received, a 30 percent rating was 
assigned to the residuals of phlebitis of the left leg.  The 
Board notes that at this time, an appeal of a separate 
increased rating claim was pending before the Board.  In July 
1999, the Board assigned a 40 percent evaluation to the 
service-connected residuals of the phlebitis of the left leg.  
The RO implemented the Board decision in July 1999 and 
assigned a 40 percent rating to the service-connected 
phlebitis of the left leg effective from August 2, 1993.  In 
an April 2000 rating decision, the RO adjudicated the March 
17, 1999 increased rating claim.  The RO denied the claim for 
an increased rating in excess of 40 percent for the service-
connected phlebitis of the left leg.  The veteran was 
notified of the decision in April 2000 and he filed a notice 
of disagreement in May 2000.  In an April 2001 rating 
decision, the RO assigned a 60 percent rating to the service-
connected phlebitis of the left leg from March 17, 1999.  The 
veteran was notified of this decision by letter dated April 
6, 2001.  In a June 2001 Appeal Status Election form, the 
veteran indicated that the recent VA decision satisfied his 
appeal.  

In a statement dated April 30, 2001, the veteran's 
representative raised the issue of entitlement to TDIU.  A 
formal application for increased compensation based on 
unemployability was included with the representative's 
statement and was received at the RO in April 2001.  In the 
September 2001 rating decision, the RO granted entitlement to 
TDIU due to the service-connected phlebitis of the left leg 
effective from March 17, 1999.  The RO indicated that the 
veteran's application for compensation based upon 
unemployability stated that the veteran last worked in 1987.  
The RO further noted that the January 2001 VA examination 
report indicates that the veteran's service-connected 
phlebitis of the left leg had increased in severity and the 
condition significantly impaired his lifestyle and his daily 
activities.  The RO determined that the effective date of the 
entitlement for TDIU was March 17, 1999 which was the 
earliest date that it was factually ascertainable that an 
increase in disability had occurred, as established under the 
provision of 38 C.F.R. § 3.400(o)(2).  

The Board finds that the RO's determination was supported by 
evidence of record at that time and was a reasonable exercise 
of adjudicatory judgment.  The Board observes that a claim 
for a TDIU is a claim for an increase in disability 
compensation.  The Court has held that a TDIU "is merely an 
alternate way to obtain a total disability rating without 
being rated 100 percent disabled under the rating schedule."  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999).  In the 
case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v.  Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The record shows that the veteran filed an informal claim for 
an increased rating for the phlebitis of the left leg on 
March 17, 1999.  The RO, in the September 2001 decision, 
essentially interpreted the March 17, 1999 claim as a claim 
for an increased rating and a claim for TDIU.  The RO 
determined that March 17, 1999 was the date it was factually 
ascertainable that TDIU was warranted.  There is evidence of 
record which supports this determination.  The record shows 
that effective March 17, 1999, a 60 percent rating was 
assigned to the service-connected phlebitis of the left leg 
under Diagnostic Code 7121.  As of March 17, 1999, the 
veteran met the percentage requirements pursuant to 38 C.F.R. 
§ 4.16(a) and the RO found that the veteran was unemployable 
due to the service-connected phlebitis of the left leg as of 
that date.  There is evidence of record which supports the 
RO's determination that prior to March 17, 1999, TDIU was not 
warranted.  For instance, the record shows that prior to 
March 17, 1999, the percentage requirements under 38 C.F.R. 
§ 4.16(a) were not met.  Also, there is medical evidence 
which supports the RO's decision that the service-connected 
disability did not cause unemployability before March 17, 
1999.  For instance, a May 1998 VA treatment record indicates 
that the veteran had mild venous insufficiency of the left 
lower extremity.  A March 1998 VA examination report 
indicates that the examiner concluded that the veteran had 
moderate impairment secondary to the pain due to the 
symptomatic phlebitis and venous insufficiency without 
functional loss of the extremity.  The RO determined that the 
evidence did not establish TDIU prior to March 17, 1999.  The 
Board points out that a disagreement as to how the facts were 
weighed or evaluated is not CUE.  Russell, supra.  In 
addition, when there is evidence both pro and con on the 
issue, it is impossible for a veteran to succeed in showing 
CUE.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

The Board has reviewed the record to determine whether an 
informal claim for TDIU was filed prior to March 17, 1999.  
VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim the Board is required to determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit 
sought."  Id.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d at 1384.  

The veteran asserts that the RO did not adjudicate an 
informal claim for TDIU that the veteran filed in July 1997.  
Review of the record reveals that in February 1997, the 
veteran raised the issue of entitlement to a 100 percent 
rating for the service-connected residuals of phlebitis of 
the left leg.  In a July 1997 statement, the veteran's 
representative raised the issue of entitlement to TDIU.  In a 
statement received by the RO on July 8, 1997, the veteran 
stated that he was entitled to a TDIU.  In a July 30, 1997 
letter, the RO notified the veteran of the information or 
evidence to substantiate a claim for TDIU and asked the 
veteran to complete and return the enclosed VA Form 21-8940, 
Veteran's Application for Increased Compensation based upon 
Unemployability.  On August 15, 1997, the veteran's formal 
application for a total rating was received at the RO.  In an 
April 1998 rating decision, the RO denied the claim for 
entitlement to TDIU.  The veteran was notified of the rating 
decision in April 1998.  He did not file an appeal.  The 
Board notes that an April 27, 1998 letter from the veteran's 
congressman is associated with the claims folder.  The 
statement was received on April 29, 1998.  In this statement, 
the congressman stated that the veteran had indicated that VA 
denied his application for compensation for unemployability 
and the veteran did not understand why he received this 
denial.  The Board finds that this statement does not meet 
the requirements of a notice of disagreement to the April 
1998 rating decision because the statement was submitted by 
the veteran's congressman and not by the veteran himself or 
his representative.  See 38 C.F.R. § 20.201.  The April 1998 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

Regarding the veteran's assertion that he was not notified of 
this rating decision, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999). 

Here, the Board finds the veteran's mere assertion that he 
didn't receive notice of the rating decision is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that an appropriate 
notification letter was sent to the veteran at his last known 
address of record on April 16, 1999 and that a copy of the 
letter was also sent to his representative.  The letters were 
not returned by the U.S. Postal Service.  Further, in the 
April 1998 letter, the veteran's congressman indicated that 
the veteran had discussed the denial of entitlement to TDIU.  
Thus, the Board is satisfied that the veteran was properly 
and promptly notified of the disposition of the April 1998 
rating decision.  

Review of the record shows that in June 1998, another letter 
from the veteran's congressman was received at the RO.  In 
this letter, the congressman stated that the veteran had met 
with his staff to discuss his claim for increased benefits.  
The congressman stated that the veteran identified treatment 
records and the veteran believed that these records would 
show that he was entitled to an increased rating of the 
phlebitis of the left leg.  

The Board has considered whether the April 1998 and June 1998 
letters from the veteran's congressman can be considered to 
be informal claims for TDIU.  In the statement was received 
on April 29, 1998, the congressman stated that the veteran 
had indicated that VA denied his application for compensation 
for unemployability and the veteran did not understand why he 
received this denial.  The Board finds that this statement 
can be construed as an informal claim for TDIU.  See 
38 C.F.R. § 3.155.  Where a veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a TDIU.  
Roberson, supra. The Board finds that the June 1998 statement 
can not be considered to be an informal claim for TDIU 
because there was no evidence or allegation of 
unemployability.   

The Board finds that it was error for the RO not to address 
and consider these informal claims for TDIU in the September 
2001 rating decision.  However, this error is not CUE.  In 
the September 2001 rating decision, the RO had found that it 
was factually ascertainable on March 17, 1999 that the 
veteran was unemployable due to the service-connected 
phlebitis of the left leg.  As noted above, the pertinent law 
and regulations in effect at the time of the September 2001 
rating decision indicated that in the case of a claim for 
total rating, if an increase in disability occurred after the 
date of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In this case, there was evidence of record at the time of the 
September 2001 rating decision which established that it was 
factually ascertainable that the veteran was entitled to TDIU 
on March 17, 1999.  There is evidence which supports the RO's 
decision that March 17, 1999 is the "date of increase."  As 
discussed above, as of March 17, 1999, a 60 percent rating 
was assigned to the service-connected phlebitis of the left 
leg, and therefore, the percentage requirements under 
38 C.F.R. § 4.16(a) were met.  The RO also determined that 
the evidence of record, including he medical evidence, 
established that as of March 17, 1999, the veteran was 
unemployable due to the service-connected disability.  

The Board points out that there is evidence which shows that 
prior to March 17, 1999, the veteran did not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  Prior to 
March 17, 1999, the highest percentage assigned to the 
service-connected phlebitis of the left leg was 40 percent.  
Further, the RO determined that prior to March 17, 1999, the 
veteran was not yet unemployable due to the service-connected 
phlebitis.  As noted above, there is medical evidence which 
supports this determination.  

The Board finds that while it was error for the RO not to 
have discussed whether the April 1998 statement by the 
congressman was an informal claim for TDIU, this error is not 
CUE because it is not outcome determinative.  CUE must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  CUE's "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
The outcome remains the same whether or not the RO discussed 
and considered the April 1998 informal claim.  The law and 
regulations in effect at the time of the September 2001 
rating decision permitted the RO to assign an effective date 
after the date of receipt of claim, if the evidence 
established that the increase occurred after the date of 
claim.  As discussed above, the RO determined that March 17, 
1999 was the date of increase or the date it was factually 
ascertainable that TDIU was warranted.  Also, as discussed 
above, there was evidence of record which supports the RO's 
decision in September 2001 and the RO's determination was a 
reasonable exercise of adjudicatory judgment.    

The Board has reviewed the remaining evidence of record for 
the time period of April 1998 to March 1999 and found no 
additional informal claims.  In a May 7, 1998 letter, the 
veteran asked the RO to send him a copy of a "recap letter 
from the Board of Veterans Appeals."  The RO sent the 
requested information in May 1998.  In a July 1998 statement, 
the veteran's representative indicated that the veteran's 
claim (for an increased rating) had been remanded and it did 
not appear that the every action had been taken to procure 
the additional information.  In January 1999, another 
statement from the veteran's congressman was received.  In 
the statement, the congressman indicated that he was 
forwarding information from the veteran.  These statements 
can not be construed as a claim for TDIU because the 
statements do not express an intent to apply for benefits.  

The Board notes that in April 1998, VA treatment records 
dated from January 1997 to May 1998 were received.  In June 
1998, VA treatment records dated in March 1997 and March 1995 
and from November 1997 to April 1998 were received.  In July 
1998, VA treatment records dated from February 1998 to June 
1998 were received.  VA treatment records or examination 
reports may be considered to be informal claims pursuant to 
38 C.F.R. § 3.157.  However, the Board finds that the VA 
treatment records described above can not be considered to be 
informal claims for TDIU because the treatment records do not 
contain evidence of unemployability.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Even if the 
Board concedes that the VA treatment records are informal 
claims for TDIU, there is no CUE for the same reasons as 
discussed above.  At the time of the September 2001 rating 
decision, the RO was permitted under the applicable law and 
regulations to assign an effective date after the date of 
receipt of the claim.  The RO determined that March 17, 1999 
was the date of the increase or the date that it was 
factually ascertainable that TDIU was warranted and there is 
evidence of record to support this determination.  

The Board finds that, based on the medical evidence then of 
record, reasonable minds could conclude that it was factually 
ascertainable that TDIU was warranted effective from March 
17, 1999 and no earlier.  The Board cannot say that it was 
"undebatable" that the RO's decision in September 2001 
contained error in failing to assign an effective earlier 
than March 17, 1999.  There was evidence on which the RO 
could and did rely.  Put another way, evidence then of record 
supported the RO's conclusion that TDIU was warranted from 
March 17, 1999.  The Board finds that the veteran's 
arguments, without more, do not show that the September 2001 
rating decision contained CUE.

For the above reasons, the Board finds that the rating 
decision of September 2001 was adequately supported by the 
evidence then of record and the statutory and regulatory 
provisions which existed at the time of the September 2001 
rating decision were correctly applied.  Therefore, the Board 
concludes that such determination did not constitute CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).


ORDER

The September 2001 determination of the agency of original 
jurisdiction which assigned an effective date of March 17, 
1999 for the award of a total rating based upon individual 
unemployability due to service-connected disability may not 
be reversed or amended on the basis of CUE.  The appeal is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


